Citation Nr: 1706406	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  09-17 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for a service-connected low back disability, during the period from July 12, 2013.

2.  Entitlement to an increased rating for recurring iritis and uveitis of the left eye, rated as noncompensable prior to July 12, 2013, and as 10 percent from that date.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970 and from February 1975 to August 1993.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 RO decision that in pertinent part, granted an increased 10 percent rating for intervertebral disc syndrome (IVDS), and denied an increase in a noncompensable rating for recurring iritis and uveitis of the left eye.

In a September 2013 rating decision the RO granted an increased 20 percent rating for IVDS with degenerative disc disease, effective November 16, 2011, and granted an increased 10 percent rating for recurring iritis and uveitis of the left eye, effective July 12, 2013.

The Veteran initially requested a Board hearing, but withdrew his hearing request in April 2014. 38 C.F.R. § 20.702(e).

In an August 2014 decision, in pertinent part, the Board granted a higher "staged" 40 percent rating for the low back disability from November 16, 2011 to July 11, 2013, and a 20 percent rating after July 11, 2013. The Board denied an evaluation in excess of 20 percent for the low back disability after July 11, 2013.  

The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court). In an October 2015 joint motion for partial remand (joint motion), the parties (the Veteran and the Secretary of VA) requested that the Board decision be vacated only to the extent that it denied entitlement to a rating in excess of 20 percent for the lumbar spine disability after July 11, 2013, and that issue was remanded. The parties stated that the appellant did not contest those parts of the Board's decision that denied a rating in excess of 10 percent for the lumbar spine disability prior to November 16, 2011, or the grant of a higher 40 percent rating from November 16, 2011 to July 11, 2013. It was also noted that the appellant did not contest the rating assigned for radiculopathy of the bilateral lower extremities. In an October 2015 Court order, the joint motion was granted, and the issue of entitlement to a rating in excess of 20 percent for the lumbar spine disability after July 11, 2013 was remanded. The appeal as to the remaining issues was dismissed.  

The Board's August 2014 decision also remanded back to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development the issue of entitlement to an increased evaluation for the Veteran's service-connected recurring iritis and uveitis of the left eye.  

In a September 2014 rating decision, the RO effectuated the Board's prior decision, and granted a 40 percent rating for IVDS with degenerative disc disease, effective November 16, 2011, with a 20 percent rating effective July 11, 2013.

In a February 2016 decision and remand, the Board remanded the issues of entitlement to a rating in excess of 20 percent for the service-connected lumbar spine disability after July 11, 2013, and the issue of entitlement to an increased rating for the service-connected left eye disability to the AOJ for additional development. The case was subsequently returned to the Board.


FINDINGS OF FACT

1.  Resolving reasonable doubt in his favor, the competent and credible evidence shows that throughout the rating period from July 11, 2013, the Veteran's lumbar spine disability was manifested by pain with very minimal range of motion, marked tenderness, functional loss due to pain, weakness and lack of endurance, and no ankylosis. He does not have IVDS resulting in any incapacitating episodes under the governing rating criteria.

2.  The preponderance of the competent and credible evidence shows that during the period prior to March 11, 2013, the Veteran's recurring iritis and uveitis of the left eye was manifested by corrected distant vision of 20/40 or better in each eye, without active pathology to include pain, rest-requirements, or episodic incapacity, and without objective evidence of diplopia, impairment of muscle function, or visual field defect. 

3.  The preponderance of the competent and credible evidence shows that during the period from March 11, 2013, the recurring iritis and uveitis of the left eye is manifested by episodic symptoms of active pathology including eye pain, corrected distant vision of 20/40 or better in each eye, without objective evidence of diplopia, impairment of muscle function, or visual field defect. 


CONCLUSIONS OF LAW

1.  Throughout the rating period from July 11, 2013, the criteria are met for a higher 40 percent (and no higher) rating for the service-connected lumbar spine disability. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5243 (2016).

2.  Prior to March 11, 2013, the criteria for a higher compensable rating for recurring iritis and uveitis of the left eye have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.75, 4.76, 4.76a, 4.84a, Diagnostic Codes 6000, 6003, 6061-6080 (2008).

3.  During the period from March 11, 2013 to July 11, 2013, the criteria for a higher 10 percent rating, and no higher, are met for recurring iritis and uveitis of the left eye.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.75, 4.76, 4.76a, 4.84a, Diagnostic Codes 6000, 6003 (2008).

4.  During the period from March 11, 2013, the criteria for a higher rating in excess of 10 percent are not met for recurring iritis and uveitis of the left eye.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.75, 4.76, 4.76a, 4.84a, Diagnostic Codes 6000, 6003 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

VA's duty to notify was satisfied by a letter dated in June 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). Additional notice was provided in letters dated in September and October 2008. A development letter was sent to the Veteran in April 2016.

VA also fulfilled its duty to assist the Veteran with these claims by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993). To this end, VA has obtained service treatment records, assisted the appellant in obtaining evidence, obtained VA and private medical records, and arranged for VA compensation examinations and medical opinions as to the severity of his back and eye disabilities. The Board notes that the May 2016 VA spine examiner observed that there were outstanding private medical records dated in 2015 from a neurosurgeon. However, since the Board is granting a higher 40 percent rating for the service-connected lumbar spine disability based on limitation of motion throughout the rating period on appeal, and an even higher 50 percent rating would require ankylosis, which is not shown by the more recent evidence, the Board finds that remand to obtain such records would only delay the appeal without benefit to the Veteran. Similarly, the Board finds that remand for another VA examination is not required under Correia v. McDonald, 28 Vet. App. 158, 170 (2016) for the same reason.

Otherwise, all known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file.

Only if the record is inadequate or there is suggestion the current rating may be incorrect is there then a need for a more contemporaneous examination.  38 C.F.R. § 3.327(a). Here, the most recent VA compensation examinations for these conditions were conducted in May and July 2016. The mere passage of time since does not, in and of itself, necessitate another examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007). A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one." Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that the examination reports were each sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings. The examinations were conducted by competent medical professionals. In addition, it is not shown that the examinations were in any way incorrectly conducted or that the VA examiners failed to address the clinical significance of the Veteran's symptoms. Further, the VA examination reports addressed the applicable rating criteria. In this regard, the reports of record contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the service-connected back and eye disabilities to provide probative medical evidence for rating purposes. The Board finds that the most recent VA examinations are adequate as they provide the information needed to properly rate his low back and left eye disabilities. 38 C.F.R. §§ 3.327(a), 4.2. The Board finds that another examination is not needed since there is sufficient evidence, already on file, to fairly decide these claims.  

The Board further finds that the RO has substantially complied with its August 2014 and February 2016 remand orders. In this regard, the Board directed that additional VA medical comment and VA examinations be conducted and additional identified treatment records be obtained, and this was done. Therefore, the Board finds that no further development is necessary in this regard. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268   (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time.

Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.

Governing law provides that the evaluation of the same manifestation under different diagnoses, known as pyramiding, is to be avoided.  See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.14 (2016).  In Esteban, the United States Court of Appeals for Veterans Claims (Court) found that when a Veteran has separate and distinct manifestations from the same injury he should be compensated under different Diagnostic Codes.

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991).  In general, the degree of impairment resulting from a disability is a factual determination and the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate in any initial rating/increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's lay statements and testimony are considered competent evidence when describing his symptoms of disease or disability that are non-medical in nature.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  His lay statements and testimony regarding the severity of his symptoms must be viewed in conjunction with the objective medical evidence of record and the pertinent rating criteria.  And the ultimate probative value of his lay testimony and statements is determined not just by his competency, but also his credibility to the extent his statements and testimony concerning this is consistent with this other evidence.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See also 38 C.F.R. § 3.159(a)(1) and (a)(2).

Low Back Disability 

The Veteran filed a claim for an increased rating for his service-connected low back disability on March 28, 2007.  He currently contends that a rating in excess of 20 percent is warranted for his low back disability during the period from July 12, 2013.  

During the pendency of his appeal, the low back disability (IVDS with degenerative disc disease) has been rated as 10 percent disabling prior to November 16, 2011, 40 percent disabling from November 16, 2011, and as 20 percent disabling from July 12, 2013.  With regard to the back disability, and as a result of the October 2015 Court Order, the only remaining rating period on appeal before the Board is after July 11, 2013.

The service-connected low back disability, characterized as IVDS with degenerative disc disease, has been rated under Diagnostic Code 5243. 38 C.F.R. § 4.71a.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40. However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the United States Court of Appeals for Veterans Claims (Court) held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance." Id., quoting 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 38 C.F.R. § 4.45. In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration. See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes). 

As pertinent to this case, under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating requires favorable ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine of 30 degrees or less. A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2016).

Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure. Lewis v. Derwinski, 3 Vet. App. 259 (1992). 

The notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine. Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 38 C.F.R. § 4.71a, Diagnostic Code 5235-5243, Note (2). Note (4) provides that each range of motion measurement is rounded to the nearest five degrees. 

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 38 C.F.R. § 4.71a.

The rating criteria for IVDS based on incapacitating episodes provides for a 10 percent rating where the evidence demonstrates incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the last 12 months. A 20 percent rating applies where the evidence demonstrates incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the last 12 months. A 40 percent rating applies where the evidence demonstrates incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the last 12 months. If there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, a 60 percent rating is warranted.

Note (1) to Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by and treatment by a physician. Supplementary Information in the published final regulations states that treatment by a physician would not require a visit to a physician's office or hospital but would include telephone consultation with a physician. If there are no records of the need for bed rest and treatment, by regulation, there are no incapacitating episodes. 38 C.F.R. § 4.71a (2016). Note (2) to Diagnostic Code 5243 provides that if IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula, whichever method results in a higher evaluation for that segment. Id.

A January 2008 private treatment record notes that the Veteran reported back pain radiating to both legs. He denied changes in bowel or bladder function or loss of strength in his lower extremities. A repeat examination found good range of motion in the lumbar spine. There was tenderness to palpation. The straight leg raising testing was negative; a Gillet test was positive. Reflexes were 2+ bilaterally. The impression was degenerative disc disease and sacroiliac joint dysfunction. April and May 2008 private treatment records note that the Veteran complained of low back pain radiating to both lower extremities; the impression was sciatica.  A report of a May 2008 private magnetic resonance imaging (MRI) of the lumbar spine showed degenerative disc disease at L5-S1 with associated posterior bulging disc causing bilateral neural foramen encroachment, and mild posterior bulging disc at L4-5, without significant spinal stenosis.

In his August 2008 notice of disagreement, the Veteran stated that he was unable to stand, bend, sit or walk for long periods of time.  He stated that his pain medication (Vicodin) made him drowsy.

On November 2011 VA back examination, the diagnoses were intervertebral disc syndrome, lumbosacral radiculitis/radiculopathy, and degenerative disc disease. The Veteran reported back pain with flare-ups, and associated numbness and pain in both lower extremities. He reported difficulty sitting and/or standing for prolonged periods of time and stated that he was limited in his ability to walk. He reported swaying, slipping, and episodes of falling while ambulating. He also reported stiffness, fatigue, spasms, decreased motion, paresthesias, numbness, and weakness in his spine, leg, and foot. He indicated that the pain in his back radiated to his groin, legs, and feet, and that the back pain was often associated with discomfort in his neck, shoulders, arms, and hands. He stated that all musculoskeletal discomfort was constant and the pain was moderate and unrelieved with medication. He reported that his back disability had never required surgery or hospitalization. It was also noted that over the past 12 months no physician had found him incapacitated due to his back. He did not have bowel complaints. He reported easy fatigability with activities of daily living, and difficulty lifting objects.

Range of motion studies showed forward flexion to 45 degrees with evidence of painful motion at 25 degrees; extension [apparently] was to 5 degrees with no evidence of painful motion; right lateral flexion was to 25 degrees with no evidence of painful motion; left lateral flexion was noted to have no evidence of painful motion; right lateral rotation was to 25 degrees with evidence of painful motion at 20 degrees; and left lateral rotation was to 20 degrees with evidence of painful motion at 25 degrees. There was no additional limitation in range of motion following repetitive-use testing. The examiner also noted no evidence of functional loss of the back and no localized tenderness or pain to palpation. There was evidence of guarding or muscle spasms, but such did not result in an abnormal gait or spinal contour. Muscle strength was noted as no less than active movement against some resistance and reflexes of the knee were noted to be hyperactive without clonus, while reflexes of the ankle were noted to be hypoactive. A sensory exam was normal for the upper anterior thigh, but decreased for the thigh/knee, lower leg/ankle, and feet/toes. The Veteran was unable to perform straight leg raising testing. As for radiculopathy, the examiner noted that the Veteran had moderate intermittent pain and numbness involving the sciatic nerve. Other neurologic abnormalities were erectile dysfunction and bladder dysfunction. It was noted that the Veteran did not have any incapacitating episodes of intervertebral disc syndrome over the past 12 months. He did not use an assistive device [to ambulate].

In June 2011, an electromyography (EMG) study of the lower extremities suggested the possibility of L5 radicular process of chronic origin and possibly an acute S1 radiculopathy based on a few acute denervating potentials in the abductor hallucis. It was noted that the examination was inconsistent and somewhat difficult to evaluate due to spasms that the Veteran was experiencing.

November 2011 diagnostic imaging of the lumbar spine was unremarkable except for lumbosacral spondyloarthropathy.

An April 2012 record noted an assessment of lumbar radiculopathy. In September 2012, there was no evidence of lumbar radiculopathy; however, there was an assessment of peripheral neuropathy affecting the lower extremities. In November 2012, the Veteran reported low back pain with numbness, tingling, and burning sensations in his lower extremities. He also reported paresthesias of the hands and feet. In January 2013, the Veteran presented with low back pain.

On July 11, 2013 VA back examination, the diagnoses were intervertebral disc syndrome of the thoracolumbar spine and degenerative disc disease, and spondylosis of the lumbar spine with L5-S1 disc space narrowing. The Veteran reported that flare-ups impact the function of his back. Range of motion studies showed forward flexion to 55 degrees with objective evidence of pain at 50 degrees; extension to 20 degrees with evidence of pain at 20 degrees; right and left lateral flexion to 20 degrees with evidence of pain at 20 degrees; and right and left lateral rotation to 20 degrees with evidence of pain at 20 degrees. It was noted that the Veteran was unable to perform repetitive use testing due to back pain. The examiner noted that there were contributing factors of pain, weakness, fatigability, and/or incoordination and there was additional limitation of functional ability of the thoracolumbar spine during flare-ups or repeated use over time. The examiner opined that the degree of range of motion loss during pain on use or flare-ups was approximately 5-10 degrees in each plane of motion.

Functional loss was noted as less movement than normal and pain on movement. The Veteran had pain to palpation/localized tenderness at L4-S1. While there was guarding and muscle spasm, such did not result in abnormal gait or spinal contour. Muscle strength was full and reflexes were normal. There was no evidence of muscle atrophy. There was decreased sensation in the upper anterior thighs, knees, lower legs/ankles, and feet/toes. Straight leg raising was positive bilaterally. There was moderate radiculopathy of the sciatic and femoral nerves, which included moderate constant pain, intermittent pain, paresthesias, and numbness. The examiner found no evidence of neurologic abnormalities. It was noted that the Veteran did not use any assistive devices, and that while he had intervertebral disc syndrome, he had not had any incapacitating episodes over the past 12 months. 

July 2013 X-rays of the lumbosacral spine showed disc space narrowing at L5-S1 with degenerative disc disease, early vascular calcification, spondylolysis (and surgical clips in the projection field of the right upper quadrant).

On July 2013 VA peripheral nerves examination, the examiner indicated that there were moderate radicular symptoms in both lower extremities (specifically involving the sciatic nerve) with no evidence of radicular symptoms in the upper extremities. A sensory exam was normal for the upper extremities and decreased for the lower extremities.

In the October 2015 Joint Motion, the parties agreed that the July 2013 VA examination of the spine was inadequate for rating purposes. Specifically, the parties agreed that the examination report failed to adequately address the functional loss exhibited by the Veteran's lumbar spine upon repetitive use testing and during flare ups. The parties stated that the Board should discuss whether its determination that a rating in excess of 20 percent is not warranted was consistent with the Court's holding in DeLuca and Mitchell and the October 2013 Compensation Service Bulletin. They noted that the October 2013 Bulletin directs that the adjudicator should award the rating that correlates with either the results of the repetitive use test or the examiner's opinion regarding flare-ups, whichever results in the higher rating. In addition, the Board should discuss whether the VA examiner's finding that the Veteran does not have additional limitation in range of motion on repetitive use contradicted his finding that there is additional limitation of functional loss of 5-10 degrees in each plane of motion during flare-ups or repeated use over time. 

In February 2016, the Board remanded this case to the AOJ for another VA examination of the spine.

VA outpatient treatment records reflect ongoing treatment for complaints of low back pain. In February 2016, the Veteran complained of progressive back pain over the years, including lumbar pain with radiation into the posterior thighs bilaterally and increased pain on ambulation. He said he retired from his job after 43 years. The Veteran reported that multiple modalities of pain relief had been ineffective. He said he went fishing or performed yard work for fun.  On examination of the lumbar spine, when performing a toe touch, his fingers were 22 inches from the floor, and there was no diffuse lumbar paraspinal tenderness.  The pelvis was level in stance. Straight leg raising was negative bilaterally.  The diagnostic assessment included chronic low back pain, with no evidence of lumbar radiculopathy, painful peripheral neuropathy affecting the lower extremities, and fibromyalgia.

On VA spine examination in May 2016, with regard to the thoracolumbar spine, the examiner diagnosed degenerative arthritis of the spine, IVDS with radiculopathy of the lumbosacral region, degenerative disc disease, and foraminal stenosis of the lumbar spine. The examiner noted that a MRI of the lumbar spine dated in 2013 included documentation of foraminal stenosis of the lumbar spine. 
The Veteran reported that his low back pain was constant pain, rated at 6-7/10, and he had flare-ups that could occur at rest (spontaneous in onset), standing and with minimal exertion, and during flare-ups pain rises to 9/10. He reported that he had difficulty standing, walking, and sitting due to back pain. The Veteran reported that he stumbled a lot even with the use of four point cane. He reported that his VA primary care provider referred him to an outside neurosurgeon in 2015, he was seen and surgery was not recommended. Instead, the neurosurgeon referred him for physical therapy treatment. Veteran stated that physical therapy was initially twice weekly but was very painful and was reduced to once weekly and thereafter he had to stop because it was too painful. He reported that he received cortisone injection to the back in the remote past and had epidural steroid injection in 2008 and no further injections of any kind since then. 

He reported that he was issued a TENS unit but could not use it due to a bladder cancer condition and stated that he was currently managed by oral medications, venlafaxine and gabapentin. Veteran also stated he had a hot tub and applied a heating pad.  He stated that he used to work as a USDA food inspector and stated that his job would send him on trips and he had great difficulty flying due to prolonged sitting which increased his low back pain. He stated that for the last five years before he retired in January 2016, he worked a desk job and had no trips and was able to get up walk or stand as needed but had great difficulty performing his required duties due to back pain. He reported that his wife performed routine household chores because he was not able to do so due to back pain.

On examination, range of motion of the thoracolumbar spine was as follows:  forward flexion from 0 to 40 degrees, extension from 0 to 10 degrees, right lateral flexion form 0 to 15 degrees, left lateral flexion from 0 to 10 degrees, right lateral rotation form 0 to 20 degrees, and left lateral rotation from 0 to 10 degrees. The examiner noted that the Veteran exhibited very minimal range of motion on initial testing and stated that he was having a flare-up at the time of the examination. He grimaced and held onto the examination table when he performed the range of motion testing, and his face also reddened. Pain was noted on examination and caused functional loss.  The examiner stated that all motions exhibited pain, and there was evidence of pain with weight bearing.  There was marked tenderness to very light palpation of lumbosacral paraspinal muscles. The Veteran was unable to perform repetitive use testing with at least three repetitions.  The examiner opined that pain, weakness, fatigability and lack of endurance caused functional loss. The same range of motion findings were indicated as above. There was guarding or muscle spasm and localized tenderness of the thoracolumbar spine resulting in abnormal gait or abnormal spinal contour. It was noted that the Veteran was very apprehensive to perform the ranges of motion. 

The Veteran exhibited a slow, antalgic gait with use of four-point cane, difficulty rising from seated position, required assistance getting on/off the examination table, continuously moved in chair because he was unable to get comfortable, had to stand periodically during C&P exam because of back pain and then when sat down had to move about in chair due to back pain, i.e. could not get comfortable. He was unable to perform the straight leg raising test due to pain at the time of the examination.  The examiner stated that there was no ankylosis of the spine.  IVDS was diagnosed, but the examiner opined that the Veteran did not have any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  

Based on a review of the entire record, and resolving reasonable doubt in the Veteran's favor, the Board finds that throughout the rating period on appeal from July 11, 2013, a higher 40 percent rating is warranted for the service-connected lumbar spine disability. Although forward flexion was only limited to 40 degrees on VA examination in May 2016, the Board finds that the service-connected lumbar spine disability picture more nearly approximates the criteria required for a higher 40 percent rating based on the orthopedic manifestations of the Veteran's lumbosacral spine disability. 38 C.F.R. § 4.7. The Board finds that this disability limits the Veteran's ability to perform the normal working movements of the body with normal excursion or endurance. See Mitchell, supra.  In this regard, the Board notes that due to objectively noted pain, the Veteran was unable to perform repetitive range of motion testing on VA examinations in July 2013 and May 2016, and could not perform straight leg testing at the most recent examination. The VA examiner also opined that pain, weakness, fatigability and lack of endurance from the lumbar spine disability caused functional loss.  Thus, a higher 40 percent rating is assigned for this disability throughout the period from July 11, 2013. 38 C.F.R. § 4.3.

The Board finds that an even higher rating is not warranted for the service-connected disability based on orthopedic manifestations during this period, as there is no evidence of ankylosis of the thoracolumbar spine.  

The Board has also considered whether an increased rating is warranted via application of Diagnostic Code 5243, concerning IVDS. The evidence here does not establish incapacitating episodes, as defined by Note (1) to Diagnostic Code 5243, at any time during the rating period on appeal.

Other Back Concerns

The Board notes that the Veteran's radiculopathy of the left and right lower extremities is separately rated, and the ratings for these disabilities are not currently in appellate status.  The Board finds that the evidence does not show any other associated objective neurological abnormalities due to the service-connected lumbar spine disability.

Extraschedular Consideration

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted. See 38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence. The Veteran's service-connected lumbar spine disability is manifested by signs and symptoms including pain and limitation of motion. The diagnostic codes in the rating schedule corresponding to disabilities of the spine provide disability ratings on the basis of limitation of motion, as well as on neurologic abnormalities or based on incapacitating episodes. See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. For all musculoskeletal disabilities, the rating schedule contemplates functional loss. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011). For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations and functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for spine disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate. See Thun v. Peake, 22 Vet. App. 111, 115 (2008). Consequently, referral for extraschedular consideration is not warranted. 

Left Eye

The Veteran contends that his service-connected left eye disability is more disabling than currently evaluated. He filed his increased rating claim in March 2007.

During the rating period on appeal, the Veteran's service-connected recurring iritis and uveitis of the left eye has been rated as noncompensable prior to July 12, 2013, and as 10 percent disabling from that date, under Diagnostic Codes 6000-6080. 

The Board notes that during the pendency of the appeal, the applicable rating criteria for eye disabilities, found at 38 C.F.R. §§ 4.75 to 4.84a, were amended effective December 10, 2008. The December 2008 revisions are only applicable to claims received by VA on or after December 10, 2008. See 73 Fed. Reg. 66,543-66,554 (November 10, 2008). In this case, as noted above, the Veteran's claim was received in March 2007. Therefore, the Board may only consider the Veteran's claim under the rating criteria in effect prior to December 10, 2008.

Under the former rating criteria as in effect prior to December 2008, according to Diagnostic Code 6000 (uveitis) and Diagnostic Code 6003 (iritis), ratings for uveitis and iritis and other diseases and injuries of the eyes listed in DCs 6000 through 6009 (uveitis, keratitis, scleritis, iritis, cyclitis, choroiditis, retinitis, recent intra-ocular hemorrhage, and chronic retinal detachment) are to be rated from 10 to 100 percent under the criteria for impairment of visual acuity or field loss, pain, rest-requirements or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology. The minimum rating during active pathology is 10 percent. 38 C.F.R. § 4.84a. 

In making this assessment, the best distant vision obtainable after best correction with glasses will serve as the basis of the rating, except in cases of keratoconus, where contact lenses are medically required. 38 C.F.R. § 4.75. 

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a. Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity. 38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079. The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye. 38 C.F.R. § 4.83a, Table V.

A 10 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/50 and vision in the other eye is correctable to 20/40; (2) when vision in both eyes is correctable to 20/50; (3) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40. 38 C.F.R. § 4.84a, Diagnostic Codes 6078, 6079 (2008). A 20 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/40. 38 C.F.R. § 4.84a , Diagnostic Codes 6077, 6078 (2008). Diagnostic Code 6077 provides a 30 percent rating for impairment of central visual acuity when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/40. 38 C.F.R. § 4.84a, Diagnostic Code 6077 (2008).

The ratings increase in 10 percent increments according to the levels of vision impairment with the greatest rating of 100 percent assignable for visual acuity of just 5/200 in each eye. 38 C.F.R. § 4.84 (a), Diagnostic Codes 6063-6078 (2008).

Compensation is payable for combined service-connected and nonservice-connected eye disabilities only when there is blindness in both eyes as the result of service-connected disability in one eye and nonservice-connected disability in the other, provided it is not the result of willful misconduct.  38 C.F.R. § 3.383(a) (2008).

Additionally, the old criteria provided that the Veteran's recurring iritis and uveitis of the left eye could be rated alternatively under loss of visual field under Diagnostic Code 6080. As will be discussed below, throughout the rating period on appeal, the evidence of record does not show impairment of field vision. Thus, a higher rating is not warranted under this code.

Historically, service treatment records reflect that the Veteran was treated for recurrent iritis of the left eye. Uveitis of the left eye was diagnosed in December 1986.

The Board notes that "iritis" is defined as inflammation of the iris, and "uveitis" is defined as inflammation of the uveal tract: iris, ciliary body and choroid.  See Stedman's Medical Dictionary, 27th ed., 2000, at 923, 1920).

A report of an August 2007 private examination by G.W.F., O.D. reflects that the Veteran reported that his distant and near vision was blurry. He had a history of iritis and cyst on the upper lids.  He said that he had not had iritis in a while.  On examination, visual acuity was 20/25+2 in the right eye, and 20/25 in the left eye.  The diagnostic impression was "hyp", astigmatism, presbycusis, and early cataracts. There were papillomas on the upper lids.  The Veteran was not using any eye medications.

On eye examination performed for VA by QTC in August 2007, the Veteran complained of intermittent episodes of discomfort in the left eye. He reported a sharp pain, lasting several hours, which occurred five to ten times per year. He treated it with hot compresses and it went away. He had not required eye drops for this condition. On examination, uncorrected vision in the right eye was 20/40, and the left eye was 20/60.  Manifest refraction right eye +0.75 +0.75 X 165° 20/20, left eye+1 +0.50 X 113° 20/20, add +2.75 20/20 and 20/20 at near in both eyes. Goldmann affirmation pressures were right eye 12 millimeters of Mercury, left eye 12 millimeters of Mercury. Pupils were equal, round, and reactive to light with no afferent pupillary defect. Ocular motility was "fall" [presumably "full" was intended]. Goldmann visual field with a III/4 E target was full. Specifically, the right eye showed a normal-sized blind spot located 15 degrees temporal to fixation, superior field was 45 degrees, the temporal field was 75 degrees, the inferior field was 65 degrees, and the nasal field was 55 degrees. The left eye shows a normal-sized blind spot located 15 degrees temporal to fixation. The superior field was 50 degrees, the nasal field was 60 degrees, the inferior field was 70 degrees, and the temporal field was 75 degrees. Slit lamp exam both eyes showed a few skin tags on the eyelids. He had a decreased tear meniscus. There was a quiet conjunctiva and clear cornea. Anterior chamber was deep and quiet, and the iris was normal. Dilated examination with Mydriacyl 1%  and Neo-Synephrine 2.5%, showed trace nuclear sclerotic cataract formation in both eyes. There was a cup to disc ratio of 0.3 with normal nerve, macula, vessels, and periphery in both eyes. The diagnostic assessment was tear film insufficiency.  The examiner opined that he saw no evidence of active iritis or uveitis in the left eye. He stated that the symptoms that the Veteran has described over the past 20 years would be compatible with the diagnosis of recurrent corneal erosion of the left eye, although there are no specific findings currently to establish this diagnosis at this time. 

In his August 2008 notice of disagreement, the Veteran stated that his eye condition caused increased headaches, caused him to be light sensitive, and eye drops did not provide any relief.

In a report of a VA eye disability benefits questionnaire (DBQ) in November 2011, corrected visual acuity was 20/40 or better at distance and near, in both eyes.  Uncorrected distance vision was 20/40 or better in the right eye, and 20/50 in the left eye. Uncorrected near vision was 20/200 in the right and left eyes. The Veteran did not have a difference equal to two or more lines on the Snellen test type chart or its equivalent between distance and near corrected vision, with the near vision being worse. Pupils were round and reactive to light, and there was no afferent pupillary defect. He did not have anatomical loss, light perception only, extremely poor vision or blindness of either eye. He did not have a corneal irregularity that resulted in severe irregular astigmatism. He did not have diplopia. Tonometry results via Goldmann applanation were as follows: right eye pressure 15, left eye pressure 15. Slit lamp and external eye examination was normal, as was an internal (fundus) examination.  The examiner stated that the Veteran did not have a visual field defect or a condition that may result in a field defect. Visual field testing was performed using Goldmann's equivalent III/4e target. There was no contraction of visual field or loss of visual field. There was no scotoma or legal blindness. The examiner stated that the Veteran did not have inflammatory eye conditions and/or injuries.

A report of a November 2011 VA eye examination completed by a physician reflects that the Veteran complained of swelling, throbbing, light sensitivity, blurred vision, pain, redness, swelling, discharge, floaters, sensitivity to light, watering and blurred vision. He denied distorted vision, enlarged images, glare and haloes. He was not receiving any treatment for his eye condition, and had no incapacitating episodes during the past 12 months. On examination, he did not have anatomical loss, light perception only, extremely poor vision or blindness of either eye. The right pupil diameter was 3 mm and the left pupil diameter was 3 mm. The pupils were round and reactive to light. There was no afferent pupillary defect present. On the right the uncorrected distance vision was 20/40 or better and the corrected distance vision was 20/40 or better. The right near uncorrected vision was 20/200 and the near corrected vision was 20/40 or better. On the left the uncorrected distance vision was 20/70 and the corrected distance vision was 20/40 or better. The left near uncorrected vision was 20/200 and the near corrected vision was 20/40 or better. He did not have a difference equal to two or more lines on the Snellen test type chart between distance and near corrected vision, with the near vision being worse. There was no corneal irregularity that resulted in severe irregular astigmatism.  He did not have diplopia. 

On right and left eye external examination, lids and lashes were normal. Right and left conjunctiva and sclera were normal, right and left corneas were normal. right and left anterior chambers were normal, right and left irises were normal, and right and left lenses were normal. The fundus was normal bilaterally. He did not have a visual field defect (or a condition that may result in a visual field defect). A tonometry was performed using Goldmann applanation. The right eye pressure was 15 and the left eye pressure was 15. He did not have anatomical loss of eyelids, brows, or lashes, or lacrimal gland and lid disorders. He did not have ptosis for either or both eyelids, and did not have conjunctivitis or any other conjunctival condition. He had not had a corneal transplant, and did not have keratoconus or pterygium. He did not have any other corneal condition that resulted in an irregular cornea. There was no decrease in visual acuity or other visual impairment. There was no scarring or disfigurement as a result of the corneal condition. He did not have a lens condition or cataract, or an inflammatory eye condition and/or injuries. He did not have glaucoma, optic neuropathy or any other disc condition. He did not have a retinal condition or a neurologic eye condition. The examiner stated that for the claimed condition of recurring uveitis of the left eye, there was no diagnosis because the condition had resolved, and that for the  claimed condition of recurring iritis of the left eye, there was no diagnosis because the condition had resolved. 

A June 2012 VA outpatient treatment eye consult reflects diagnoses of blurred vision secondary to hyperopia, astigmatism, and presbyopia, dry eyes bilaterally, history of recurrent iritis in the left eye with no evidence of inflammation today bilaterally, bilateral cataracts with minimal effect on vision left greater than right, non-surgical, and posterior vitreous degeneration bilaterally with symptomatic floaters that were longstanding and stable per patient history. 

A March 11, 2013 VA outpatient eye consult reflects that the Veteran complained of bilateral blurred vision for three months. He reported constant eye pain that was worse when pressure was applied to both eyes, photophobia for a couple of years.  The Veteran reported that his last flare-up of iritis was in 1990.  He said occasional use of artificial tears did not help, but he used them sporadically in both eyes.  On examination, corrected visual acuity was 20/40-2 in the right eye, and 20/30 in the left eye.  The pupils were 2 mm bilaterally, and showed 2+/2+ light reaction. An external examination was normal. Motility was full and unrestricted in both eyes, and visual field by confrontation was grossly full in both eyes.  Lids/lashes were clear, and there was no telangiectasia bilaterally.  There were 2+ inspissated meibomian glands bilaterally.  Conjunctiva/sclera were white/quiet/no injection bilaterally.  The corneas were clear, with no keratitis or scars bilaterally. The anterior chamber was deep, 2+ cell/1+ flare right eye, 3+ cell/2+ flare left eye.  The iris was flat, pupil was round, with no neovascular findings. Tonometry (applanation) right eye/left eye was 8/9 mmHg. The diagnostic assessment was bilateral recurrent anterior non-granulomatous uveitis, 2+ cells/flare in the right eye, and 3+ cells/flare in the left eye, history of positive purified protein derivative, nuclear sclerotic cataracts bilaterally, non-surgical, mild effect on vision bilaterally, dry eye syndrome bilaterally secondary to anterior and posterior blepharitis, and refractive error, presbyopia bilaterally. 

A March 2013 eye consult dated one week later reflects that the Veteran reported that his eyes felt much better. The diagnostic assessment was bilateral recurrent anterior non-granulomatous uveitis resolved bilaterally with no associated systemic findings per labs but some still pending, history of + PPD with normal chest X-ray in 2007, cataracts bilaterally with mild decrease in vision left greater than right, non-surgical, and bilateral blepharitis/dry eye syndrome.

A report of a July 12, 2013 VA eye conditions DBQ reflects that the Veteran reported that his eye condition fluctuated and created headaches, light sensitive watering of both eyes, and occasional blurriness. On examination, uncorrected right eye distance vision was 20/50 or better and the corrected distance vision was 20/40 or better. Right near uncorrected vision was 20/40 and near corrected vision was 20/40 or better. Uncorrected left eye distance vision was 20/70 and the corrected distance vision was 20/40 or better. Left near uncorrected vision was 20/40 and near corrected vision was 20/40 or better. He did not have a difference equal to two or more lines on the Snellen test type chart between distance and near corrected vision, with the near vision being worse. The right pupil diameter was 3 mm and the left pupil diameter was 3 mm. The pupils were round and reactive to light. There was no afferent pupillary defect present. He did not have anatomical loss, light perception only, extremely poor vision or blindness of either eye. There was no corneal irregularity that resulted in severe irregular astigmatism.  He did not have diplopia. A tonometry was performed using Goldmann applanation. The right eye pressure was 14 and the left eye pressure was 14. Slit lamp and external eye examination was normal bilaterally, as was an internal (fundus) examination. The examiner stated that the Veteran did not have a visual field defect or a condition that may result in a field defect. Visual field testing was performed using Goldmann's equivalent III/4e target. He did not have an inflammatory eye condition and/or injuries. There was no scarring or disfigurement.  The examiner stated that the condition of recurring iritis was currently active, and the condition of uveitis of the left eye was quiescent.

In August 2014, the Board remanded this claim for an addendum medical opinion by a specialist to clarify conflicting findings on VA examination in July 2013 with regard to any visual field defect that may be present. The Board observed that the VA examiner indicated in the report that the Veteran did not have a visual field defect, while visual field testing (Goldmann perimeter chart) suggested otherwise, and noted that the AOJ found on review of the Goldmann chart that the Veteran was entitled to an increased staged 10 percent rating based on the findings. 

In a July 2015 VA medical opinion, a VA optometrist stated that the conflicting medical evidence was reviewed, and opined that based on a review of the July 2013 eye examination and visual field results and the Veteran's claims file, there was no evidence of decrease in visual acuity or visual field loss in either eye related to recurring iritis and uveitis of left eye. The examiner also stated that there was no scarring or disfigurement related to this claimed condition. 

In February 2016, the Board remanded this case to the AOJ for another VA examination to determine the current severity of his recurring iritis and uveitis, left eye. The Board noted that although the most recent VA eye examination in July 2013 noted the Veteran's complaints of sharp pain, headaches, light sensitivity, watering of both eyes, and occasional blurriness, the examiner failed to complete the portion of the examination report which addressed whether the Veteran's recurring left eye iritis and uveitis had been manifested by any incapacitating episodes during the past 12 months.

On VA eye examination in July 2016, the Veteran was noted to have a longstanding chronic uveitis since 1978, and was not currently using any topical medications. Previous blood/systemic work-up was unremarkable. On examination, uncorrected right eye distance vision was 20/70 or better and the corrected distance vision was 20/40 or better. Right near uncorrected vision was 20/50 and near corrected vision was 20/40 or better. Uncorrected left eye distance vision was 20/200 and the corrected distance vision was 20/40 or better. Left near uncorrected vision was 20/50 and near corrected vision was 20/40 or better.
He did not have a difference equal to two or more lines on the Snellen test type chart between distance and near corrected vision, with the near vision being worse. The right pupil diameter was 3 mm and the left pupil diameter was 3 mm. The pupils were round and reactive to light. There was no afferent pupillary defect present. He did not have anatomical loss, light perception only, extremely poor vision or blindness of either eye. There was no corneal irregularity that resulted in severe irregular astigmatism.  He did not have diplopia. A tonometry was performed using Goldmann applanation. The right eye pressure was 10 and the left eye pressure was 11. External examination of the eyelids, eyelashes, conjunctiva, sclera, iris, and fundus were all normal bilaterally. The right and left corneas showed diffuse endothelial pigment deposits.  The right anterior chamber showed one cell with no flare, and the left anterior chamber was normal.  The right and left lenses both showed cataracts.  The examiner stated that the Veteran did not have a visual field defect or a condition that may result in a field defect. He had an inflammatory eye condition and/or injuries, specifically choroidopathy (including uveitis, iritis, cyclitis and choroiditis) in the right eye.  The examiner opined that there was no decrease in visual acuity or other visual impairment.   There was no scarring or disfigurement.  During the past 12 months, the Veteran had not had any incapacitating episodes attributable to any eye conditions.

The Board notes that there is no service-connected disability of the right eye. For rating purposes, the right eye is considered normal (20/40). Moreover, the Veteran has other non-service-connected disabilities of the left eye.  Governing regulation provides that the use of manifestations not resulting from service-connected disease or injury and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.

Based on a review of the entire record, the Board finds that effective from March 11, 2013, the date of a VA outpatient treatment record showing active pathology of iritis and uveitis of the left eye, a higher 10 percent rating is warranted for episodic symptoms of eye pain, under Diagnostic Codes 6000 and 6003. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.84a (2008); 38 C.F.R. § 4.3 (2016). The Board finds that prior to that date, there is no competent lay or medical evidence showing active pathology of iritis and uveitis of the left eye. In this regard, the Board notes that at that appointment, the Veteran reported that his last flare-up of iritis was in 1990.  

Considering the left eye disability based upon decreased central visual acuity, and during the appeal period prior to March 11, 2013, the Board finds no basis to grant a higher 10 percent rating for the Veteran's recurring iritis and uveitis of the left eye, because the preponderance of the competent and credible evidence demonstrates that his corrected visual acuity was no worse than 20/40 during this period. The Board finds that his corrected visual acuity has never been severe enough to warrant a compensable disability rating under DCs 6078 or 6079 which provide for a compensable, or a 10 percent, rating when vision in one eye is at least 20/50 and vision in the other eye is at least 20/40. 38 C.F.R. § 4.84a, DCs 6078, 6079.  At no time did the central visual acuity impairment approach the levels required for assignment of an evaluation in excess of the currently assigned 0 percent rating during this period.

During the appeal period from March 11, 2013, the Board finds no basis to grant a higher 20 percent rating for the Veteran's recurring iritis and uveitis of the left eye based upon decreased central visual acuity, because the preponderance of the competent and credible evidence demonstrates that his decreased visual acuity was no worse than 20/40 during this period. At no time did the central visual acuity impairment approach the levels required for assignment of an evaluation in excess of the currently assigned 10 percent rating during this period.

With regard to impairment of field vision, for VA evaluating purposes, the Goldmann-Bowl Perimeter test should be utilized with an III/4e size test object or the 3mm white test object. Any examination report indicating other size test objects should not be used to evaluate visual field loss because it would result in an incorrect evaluation.  See 38 C.F.R. § 4.76 (2008).

Under 38 C.F.R. § 4.76a (2008), the extent of contraction of visual field in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians. The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in Table III. The degrees lost are then added together to determine total degrees lost. This is subtracted from 500. The difference represents the total remaining degrees of visual field.  The difference divided by eight represents the average contraction for rating purposes. Under Table III of § 4.76a, the normal visual field extent at the 8 principal meridians, in degrees, is:  Temporally: 85; down temporally: 85; down: 65; down nasally: 50; nasally: 60; up nasally: 55; up: 45; up temporally: 55.  The total is 500 degrees.

Impairment of field vision is rated under 38 C.F.R. § 4.84a, Diagnostic Code 6080 (2008). This Code provides ratings for degrees of field vision impairment or alternative comparable visual acuity ratings. Note (2) under this code indicates that demonstrable pathology commensurate with the functional loss is required.  The concentric contraction ratings require contraction within the stated degrees, temporally; the nasal contraction may be less. The alternative ratings are to be employed when there is ratable defect of visual acuity, or a different impairment of the visual field in the other eye. Concentric contraction resulting from demonstrable pathology to 5 degrees or less will be considered on a parity with reduction of central visual acuity to 5/200 (1.5/60) or less for all purposes, including entitlement to special monthly compensation under § 3.350(b)(2) (2008); however, not for the purpose of § 3.350(a).  

Throughout the rating period on appeal, and considering all of the evidence of record, including a July 2015 VA medical opinion and a July 2016 VA eye examination, the Board finds that a higher compensable rating is not warranted based on impairment of field vision as the preponderance of the evidence does not show that there was unilateral (left eye) loss of field vision to 60 degrees but not to 45 degrees. 38 C.F.R. § 4.84a, Diagnostic Code 6080 (2008).

The Board finds that a higher disability rating is not warranted under any other pertinent Diagnostic Code. Throughout the rating period on appeal, the weight of the competent and credible evidence does not show episodic incapacity as would warrant a higher rating in excess of 10 percent under Diagnostic Codes 6000 and 6003. There is no evidence, clinical or lay, that the Veteran has impairment of muscle function or diplopia during the current appellate period, thus the rating criteria pertaining to such are not applicable in the present appeal. 38 C.F.R. § DCs 6090-6092 (2008).

The Board has considered the Veteran's statements that his recurring iritis and uveitis of the left eye is worse than reflected by the current staged ratings. In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno v. Brown, 6 Vet. App. 465, 469 (1994). He is not, however, competent to identify a specific level of disability of his recurring iritis and uveitis of the left eye according to the appropriate diagnostic codes, or to identify the etiology of any decreased visual acuity. In evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals. Massey v. Brown, 7 Vet. App. 204, 208 (1994). To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating, he is not competent to make such an assertion.

Such competent evidence concerning the nature and extent of the Veteran's left eye disability has been provided by the VA and private medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations. The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated. The Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony). 

Prior to March 11, 2013 a rating in excess of 0 percent is denied, and from March 11, 2013 a rating in excess of 10 percent is denied.  The Board finds that the evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulation. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3 (2016).  Instead, the preponderance of the evidence is against the claims for higher ratings as described above.

Extraschedular Consideration

The Board finds that the eye rating criteria fully contemplate the symptoms of his eye disability (decreased visual acuity and pain). The effects of the Veteran's eye disabilities have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time. Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary. Thun v. Peake, 22 Vet. App. 111 (2008).

As a final matter, the Veteran does not contend and the evidence does not reflect that he is unemployable due to his lumbar spine and left eye disabilities. Indeed, the evidence reflects that the Veteran has reported being retired. Accordingly, no action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is necessary.


ORDER

From July 11, 2013, an increased 40 percent (and no higher) rating for the service-connected low back disability is granted, subject to the laws and regulations governing the payment of monetary benefits. 

Prior to March 11, 2013, a higher compensable rating for recurring iritis and uveitis of the left eye is denied.

From March 11, 2013 to July 11, 2013, a higher 10 percent (and no higher) rating for recurring iritis and uveitis of the left eye is granted, governing the payment of monetary benefits.

From July 12, 2013, a higher rating in excess of 10 percent for recurring iritis and uveitis of the left eye is denied.




______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


